Stone, J.
(dissenting.)
I dissent.
The subject matter of the law in question is taxation for school purposes, with respect to which local and special laws are prohibited by section 33 of article 4 of the Constitution.
Not only is there a specific prohibition of special legislation con-*204eerning the “raising of money” for school purposes, but there is in addition this sweeping mandate:
“In all cases when a general law can be made applicable, no special law shall be enacted; and whether a general law could have been made applicable in any case is hereby declared a judicial question and as such shall be judicially determined without regard to any legislative assertion on that subject.”
Notwithstanding these constitutional provisions, we are now upholding a law which confessedly could not be made more special in its sole application to St. Louis county if that county were expressly named as the sole subject of the statute and all others expressly excluded.
The majority opinion does all that is humanly possible to sustain it as against the specific prohibitions of the Constitution and to uphold the bases of classification adopted — area and assessed valuation. But right there this query asserts itself. Given a county smaller than St. Louis, with some poor and some opulent school districts, why should not the children in the poor districts have the benefit' of the same $90 per capita allowance that this statute seeks to guarantee to the children in the least favored district in much favored St. Louis county?
How is the area of a county germane to that inquiry? Given sufficient resources, of what moment is it that a county has more or less than 5,000 square miles of territory?
A classification for present purposes, based upon the number of iron mines, or their output, in the affected territory would be more relevant to the purpose and a much more candid way of effecting it.
But all that goes to the constitutional obstacles to described special legislation and the attempt here made to “plow around” them by resort to classification. Assuming that effort successful— and I don’t think it is — and that the specific prohibitions have been escaped, how about the general inhibition of special laws, wherever “a general law can be made applicable?” As to that question, the •majority opinion is significantly silent. It can’t well be otherwise, *205for it would be futile to deny that the scheme of this statute could easily, be made applicable to every county in the state.
The trouble is, as demonstrated by Professor Anderson in 7 Minnesota Law Beview, 133, 141, 142, that this general prohibition or “sweeping clause” of section 33 has been ignored too much and too long — no more by the legislature than by this court. “The clause appears to be as dead as Ceasar.” (page 144)
That is not as it should be. The provision in question is as much constitutional law as any provision of the Bill of Bights. It is just as supreme over both legislative and judicial tendencies to comply .with local needs and desires. Why not enforce it accordingly?
Why not, in this case, deal frankly with what the people themselves have termed a “judicial question?” Why not declare the obvious fact that this is a case where a general law can be made applicable and that, in consequence, this undisguised special act is constitutionally out of place and of no validity?